Title: From John Adams to John Quincy Adams, 10 March 1815
From: Adams, John
To: Adams, John Quincy



My dear Son
Quincy March 10th 1815

I wrote you on the 25th of February on our American Title to all the Rights and Liberties of Englishmen in all the Fisheries, which We derive not from any Grant Gift Cession or Concession or Conveyance from the Government or People of Great Britain, but from the impartial Benevolence and Bounty and Benevolence of the Author of Nature and Father of Mankind, who has given the Ocean and all its Treasures alike to all his Children.
2 From our Character as Englishmen and British Subjects before the Revolution which as far as it relates to the Rights and Liberties of Fishermen, We never have relinquished abandoned or neglected, as was Solemnly acknowledged by G. B. in the Treaty of 1783
3 By original Discovery of the Country, its Bays Harbours Inlets, Rivers Coasts Shores &c
4 By Conquests i.e by defence of them, and the Countries in the Neighbourhood of them, from the French.
I wish now, my son to Say Something on the Importance of those Fisheries to the U.S. and especially to New England and more particularly Still to our beloved Massachusetts. When the Fisheries in 1782 were Sharply contested by the British Ministers, in London and Paris and all their Agents Emissaries Secretaries Clerks, Runners Riders and Adherents; and when the Compte de Vergennes betrayed an insidious desire to deprive Us of them, as ardent as that which the English avowed openly; I thought it incumbent on me, as an Apology to my own Colleagues as well as to the English Ministers and even to the Court of France to represent the Importance of them to the best of my Knowledge: In the Course of Seventeen Years practice at the Bar I had been much conversant with King Hooper Col. Lee and your Uncle Isaac Smith, the three greatest Conductors of the Fisheries in the Salem Marblehead Newbury in Short in the County of Essex. I had also attended Courts in Plymouth Barnstable, Marthas Vinyard; and been concerned in many causes in which the Fisheries of Whale and Cod and all other Sorts down to Seals, Mackrell Salmon, Alewives and Smelts had come in question, I thought myself tolerably acquainted with the Importance of the Fisheries and represented it accordingly: but I found, my Representations were not received with implicit belief even by own Colleagues, much less by the British Agents at first, and not at all by the French. They all Seemed to think me pleading my own cause, and too sanguine and ardent. They Seemed to think that I overrated the Value of the Fisheries in comparison with Peace and the Acknowledgment of our Independence. In the midst of these discussions I heard of the Arrival in Amsterdam of Some of our Sea captains, from Nantuckett Coffins or Roches. I wrote immediately to them, requesting, and immediately by return of Post received ample explanations of the Fisheries on the Coast of Labrador, Newfoundland, Nova Scotia, Cod Fisheries, Seal Fisheries &c and of the importance of them. These Letters I Shewed to my Colleagues and to the British Ministers. They were left, I believe with the Secretary of our Commission: if not I know not where to find them. You know my Son that I have never had a house or home. And I See little probability that  you will be more fortunate than your Father in this respect, The Fisheries enter into every branch of our Commerce, with Spain Portugal Italy, the West India Islands, our Southern States, Our Trade and Remittances to England. New England Commerce would be not worth a groat I had like to have said, certainly not worth much to Great Britain if We were excluded from the Fisheries.
But these Fisheries are Nurseries of Seamen! True. But are they not Nurseries of Seamen to G.B. as well as to the US.? And have not We as much reason to love Seamen and to dread Rivals as G.B.?
My Son, you must be cool candid, and decently and respectfully and civilly frank with those Britons. We wish them no ill. But they must not oppress Us. They cannot. They have not the Power; and the more they attempt it, the more they will be convinced of their Error. They Seem not to be Sensible that if they could drive Us to Extremities, which they cannot, We Should Seek the Friendship of their Enemies over the whole Globe. And whatever they may think of it, they have Enemies enough.
Of the Value and importance and necessity of the Fisheries on the coasts of Labradore, with the Streights of Bel Isle on the Coasts of Newfoundland Nova Scotia &c of Seals Salmon Cod &c I will write you again. We have Seen your Appointment to England. Your Sons Shall be Sent to you
John Adams